Citation Nr: 1003658	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  04-35 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating for hepatitis C higher 
than 10 percent prior to November 6, 2004, and higher than 20 
percent as of November 6, 2004.

2.  Entitlement to an initial rating for peripheral 
neuropathy of the right upper extremity higher than 0 percent 
prior to August 30, 2007, and higher than 10 percent as of 
August 30, 2007.

3.  Entitlement to an initial rating for peripheral 
neuropathy of the left upper extremity higher than 0 percent 
prior to August 30, 2007, and higher than 10 percent as of 
August 30, 2007.

4.  Entitlement to an initial rating for peripheral 
neuropathy of the right lower extremity higher than 0 percent 
prior to August 30, 2007, and higher than 10 percent as of 
August 30, 2007.

5.  Entitlement to an initial rating for peripheral 
neuropathy of the left lower extremity higher than 0 percent 
prior to August 30, 2007, and higher than 10 percent as of 
August 30, 2007.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant/Veteran and his wife


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to 
January 1973, including honorable combat service in the 
Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which granted service connection for hepatitis 
C, assigning an initial 10 percent rating, and granted 
service connection for peripheral neuropathy of all 
extremities, assigning noncompensable ratings for each 
extremity.  Over the course of this appeal, a 20 percent 
rating was assigned for hepatitis C effective November 6, 
2004, and separate 10 percent ratings were assigned for each 
extremity effective August 30, 2007.  The Veteran has 
expressed his disagreement with all initial ratings assigned.

The Veteran and his wife appeared and gave testimony before 
the Board in April 2008.  A transcript of that hearing is of 
record.

During the April 2008 hearing, the Veteran testified that he 
could no longer work as a plumber, having quit seven or eight 
months earlier, because he could not hold things without 
dropping them.  Based on this statement, the Board finds that 
a new informal claim for entitlement to a total disability 
rating based on individual unemployability (TDIU) has been 
raised.  This matter is referred to the RO for appropriate 
handling.  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran has experienced daily fatigue and required 
dietary restriction as a result of hepatitis since September 
2003.

3.  The Veteran does not have hepatomegaly or incapacitating 
episodes of symptoms related to hepatitis.

4.  The first evidence of mild peripheral neuropathy of the 
upper and lower extremities is dated August 30, 2007.

5.  There is no evidence of moderate incomplete paralysis of 
the median or sciatic nerves.


CONCLUSIONS OF LAW

1.  Criteria for a 20 percent rating for hepatitis have been 
met as of September 12, 2003.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1-4.16, 4.114, 
Diagnostic Code 7354 (2009).

2.  Criteria for a rating higher than 20 percent for 
hepatitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.1-4.16, 4.114, Diagnostic 
Code 7354 (2009).

3.  Criteria for a compensable rating for peripheral 
neuropathy of the right upper extremity prior to August 30, 
2007, and for a rating higher than 10 percent as of August 
30, 2007, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.16, 4.124a, Diagnostic Code 8515 (2009).

4.  Criteria for a compensable rating for peripheral 
neuropathy of the left upper extremity prior to August 30, 
2007, and for a rating higher than 10 percent as of August 
30, 2007, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.16, 4.124a, Diagnostic Code 8515 (2009).

5.  Criteria for a compensable rating for peripheral 
neuropathy of the right lower extremity prior to August 30, 
2007, and for a rating higher than 10 percent as of August 
30, 2007, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.16, 4.124a, Diagnostic Code 8520 (2009).

6.  Criteria for a compensable rating for peripheral 
neuropathy of the left lower extremity prior to August 30, 
2007, and for a rating higher than 10 percent as of August 
30, 2007, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.16, 4.124a, Diagnostic Code 8520 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in October 2003, VA notified the Veteran of 
the information and evidence needed to substantiate and 
complete his claim of entitlement to service connection for 
hepatitis C and, in a letter dated in May 2004, he was 
notified with respect to his claims of entitlement to service 
connection for peripheral neuropathy.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The claims were granted in July 
2004.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that once service connection is 
granted, the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
Consequently, the Board finds that VA met its obligation to 
notify the Veteran with respect to his claims on appeal and 
no further notice is needed.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
affording him physical examinations, and by affording him the 
opportunity to give testimony before the Board in April 2008.  
The Board finds that the examinations provided to the Veteran 
are adequate for rating purposes as they include objective 
evidence clearly reflecting the level of disability 
experienced by the Veteran and address the rating criteria.  
The examination reports, coupled with the treatment records 
associated with the claims folder, provide sufficient 
evidence upon which to appropriately assign disability 
ratings.

It appears that all known and available records relevant to 
the issues here on appeal have been obtained and are 
associated with the Veteran's claims file, and the Veteran 
does not appear to contend otherwise.  In fact, the Veteran 
advised VA in April 2006 that he had no additional evidence 
to support his claims.  Thus, the Board finds that VA has 
done everything reasonably possible to notify and to assist 
the Veteran and that no further action is necessary to meet 
the requirements of the VCAA.  Accordingly, the Board now 
turns to the merits of the Veteran's claims.

The Veteran asserts that his disabilities are more severe 
than rated.  Specifically, he contends that his hands and 
feet have been numb and tingly for many years and have not 
changed since service connection was granted.  The Veteran 
also avers that he has always had daily fatigue as a result 
of hepatitis.  Accordingly, he requests that higher ratings 
be assigned for the entire period in question.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the Veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Hepatitis

The record reflects that, in May 2003, the Veteran sought 
treatment with VA for many health issues, including post-
traumatic stress disorder, diabetes and hepatitis.  He 
related having fatigue with no weight loss or other symptoms 
generally seen in individuals with long-standing hepatitis.  
Treatment records and VA examination reports also show that 
the Veteran complained of reduced energy, sleep deprivation 
and irritability associated with his psychiatric disability.

In May 2004, it was determined that the Veteran met criteria 
for interferon treatment.  He was noted to be well-nourished 
and mildly fatigued and the treatment was started.  The 
Veteran had complaints of irritability and was started on 
Paxil.  In August 2004, it was noted that his complaints had 
improved.

The Veteran completed antiviral treatment on November 6, 
2004, and his liver function studies were normal.  The 
studies remained normal in March 2003.  Treatment records do 
not reflect the need for continued antiviral medication.

At a September 2004 examination for diabetes, it was noted 
that the Veteran had gained seven pounds since a previous 
visit.  The Veteran underwent VA examination in August 2005 
and complained of persistent fatigue.  He denied any other 
symptoms and related that he had not missed work because of 
his hepatitis.  In September 2005, liver function studies 
were normal and there was no evidence of decomposition.  

The Veteran complained of being tired all the time in May 
2006 and reported having lost thirty pounds the previous 
year.  Liver function studies were normal and there was no 
evidence of decomposition.  In December 2006, liver function 
studies remained normal.  Mental health treatment records 
dated in March 2007 noted that the Veteran had been losing 
weight because he was working too much, having taken no days 
off in thirty days.  Methamphetamine use was found on blood 
testing in October 2007 and confirmed in January 2008 
although denied by the Veteran.

Upon VA examination in August 2007, the Veteran complained of 
fatigue since the 1970's.  The examiner reviewed the claims 
folder and reported that the Veteran's hepatitis was stable 
and did not require treatment.  There was no evidence of 
malnutrition or other signs of liver disease; no evidence of 
organomegaly.  The liver appeared average in size.  
Ultrasound showed no intra-hepatic masses.  Thus, a diagnosis 
of chronic hepatitis C infection was rendered.

The Veteran and his wife appeared before the Board in April 
2008 and testified that the Veteran was tired all the time 
and slept a lot, but did not require any treatment for 
hepatitis.  The Veteran stated that he had never been 
hospitalized because of hepatitis symptoms and that he had 
never been confined to bed.

Hepatitis is evaluated using criteria found at 38 C.F.R. 
§ 4.119, Diagnostic Code 7354.  A 10 percent rating is 
assigned when there is evidence of intermittent fatigue, 
malaise, and anorexia, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least one week, but less than two weeks, 
during the past 12-month period.  A 20 percent rating is 
assigned when there is evidence of daily fatigue, malaise and 
anorexia (without weight loss or hepatomegaly), requiring 
dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.  A 40 percent rating is assigned when there is 
evidence of daily fatigue, malaise, and anorexia with minor 
weight loss and hepatomegaly, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least four weeks, but less than six 
weeks, during the past 12-month period.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 4.3.

A review of the record reveals that the Veteran has had 
complaints of daily fatigue throughout the course of his 
appeal.  Although he has made the same complaint in relation 
to other disabilities, some of which are service-connected 
and separately rated, the Board will view the evidence in the 
light most favorable to the Veteran and find that he has 
experienced daily fatigue at all pertinent times.  There is 
also evidence that the Veteran has been educated on a proper 
diet to assist with liver functions.  Even though there is no 
evidence of his having adhered to a restricted diet, the RO 
determined that criteria for a 20 percent rating were met as 
of the completion of the Veteran's interferon treatment.  
However, the Board does not find any clear basis for the date 
assigned for the increase in rating for hepatitis as the 
symptoms are basically shown to be the same throughout the 
entire  rating period.  Thus, when considering that the 
Veteran's symptomatology has been essentially consistent 
since he filed his application in September 2003, the Board 
finds that the assignment of the more favorable 20 percent 
evaluation should be assigned for the entire period in 
question.  A higher rating of 40 percent, however, is not for 
assignment as there is absolutely no evidence of hepatomegaly 
or incapacitating episodes.

The medical evidence shows that liver function studies have 
been normal and there is no finding in the treatment records 
or otherwise that the Veteran's liver is enlarged.  The 
Veteran also testified that he is not confined to his bed and 
does not miss work because of symptoms of hepatitis.  The 
reports of weight loss in the record do not show the weight 
loss to be a result of hepatitis.  Even if it were due to 
hepatitis, absent evidence of an enlarged liver, a finding 
that weight loss was due to the Veteran's hepatitis would not 
in and of itself allow for assignment of the higher rating 
given the clear construction of the rating criteria 
("anorexia with minor weight loss and hepatomegaly) 
(emphasis added).  Consequently, a rating higher than 20 
percent must be denied on a schedular basis.  

As to whether an extraschedular rating is warranted, higher 
ratings may be awarded on an extraschedular basis when the 
evidence shows that the rating criteria found in the 
schedular are inadequate.  The Court has recently clarified 
the analytical steps necessary to determine whether referral 
for extraschedular consideration is warranted.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).  First, it must be determined 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, VA 
must determine whether the Veteran's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

Following a complete review of the record, the Board finds 
that the evidence of record does not present such an 
exceptional disability picture that the available schedular 
evaluations are inadequate.  Here, the schedular evaluation 
contemplates the Veteran's level of disability and 
symptomatology, including specifically his complaints of 
continued fatigue.  Additionally, the Veteran states that he 
does not miss work or require treatment due to the symptoms 
of his service-connected hepatitis (as opposed to the 
peripheral neuropathy), two things that would take him 
outside the norm for rating within the schedule.  
Consequently, a referral for extraschedular consideration is 
not required.  


Peripheral Neuropathy

The Veteran is treated on a regular basis for diabetes 
mellitus.  At a VA examination in September 2004, he 
complained of numbness in his hands and cramping in his feet 
after working a full day.  His extremities were normal upon 
examination and the examiner specifically found that there 
was no peripheral neuropathy; however, a diagnosis of 
bilateral carpal tunnel syndrome was rendered.

The Veteran had a neurology consult in December 2004 and 
complained of decreased grip strength and parasthesias in 
both hands and feet for several years.  He related that 
occasionally it interfered with his work as a plumber.  
Testing was ordered and, in January 2005, electromyogram and 
nerve conduction studies showed mild bilateral carpal tunnel 
syndrome only.  Upon examination in February 2005, right hand 
grip strength was 33 pounds and left hand grip strength was 
30 pounds; normal was noted to be between 77 and 113 pounds.  
The Veteran's extension in the wrists was also diminished and 
wrist supports were recommended.

Upon VA examination in August 2005, the examiner reviewed the 
claims folder in conjunction with his examination and 
determined that there was no peripheral neuropathy.  Again, 
the diagnosis was bilateral carpal tunnel syndrome.  The 
nerves involved were noted to be the median nerve of both 
wrists/hands.  The examiner reported that the parasthesias in 
the hands did not impair the Veteran's activities of daily 
living for self care.

Treatment records include complaints of continued numbness 
and tingling in the hands and feet.  In May 2007, the Veteran 
presented with a request for a stronger pain medication due 
to pain in the left wrist.  Records also show that the 
Veteran had complaints of back pain due to his work as a 
plumber and that he had stopped working in April 2007 due to 
psychiatric complaints (paranoid delusions).  It was 
determined at a June 2007 VA general medical examination that 
the Veteran's post-traumatic stress disorder was the 
predominant factor in his functional limitation.  In July 
2007, the Veteran related having difficulty working because 
of back pain and denied any lower extremity symptoms.

Upon VA examination in August 2007, the Veteran complained of 
a gradual onset of burning pain and tingling sensations in 
his feet and hands since 2004.  He related that symptoms in 
his feet were worse at night after prolonged standing and 
that he had diminished grip strength.  The Veteran did not 
complain of his symptoms limiting his ability to work as a 
plumber.  The examiner found no history of paralysis, no 
muscle wasting, atrophy, involuntary movement, and no pain on 
motion or additional limitation due to pain and fatigue.  The 
diagnoses were mild sensory peripheral neuropathy and 
bilateral carpal tunnel syndrome.

Treatment notes in 2008 reflect continued complaints of 
numbness in the hands and feet.  In an evaluation for lower 
back pain, the Veteran related that his legs tired easily 
with walking but did not complain of pain into his legs.  A 
mental health note in March 2008 shows that the Veteran had 
returned to work as a plumber and was doing reasonably well.

In April 2008, the Veteran and his wife appeared before the 
Board and testified that the problems with the Veteran's 
hands and feet had been the same ever since he filed his 
claim for VA compensation.  The Veteran stated that he had 
some pain with the tingling and that he stomped his feet to 
get the feeling back before he stood up.  He testified that 
his feet got numb when seated and when lying down.  The 
Veteran testified that he could no longer work as a plumber, 
having quit seven or eight months earlier, because he could 
not hold things without dropping them.  He stated that he 
could no longer write cursive or play the guitar because his 
grip strength was so diminished.



Hands and Wrists

Paralysis of the median nerve is evaluated using criteria 
found at 38 C.F.R. § 4.124a, Diagnostic Code 8515.  A rating 
of 10 percent may be assigned to either the dominant or the 
non-dominant hand when there is evidence of mild incomplete 
paralysis; higher ratings are assigned when there is evidence 
of moderate or severe incomplete paralysis as well as 
complete paralysis of the hand.

It is important to point out that the Veteran has had 
complaints related to his hands that have been diagnosed as 
both peripheral neuropathy and carpal tunnel syndrome.  His 
service-connected hand disability, however, is peripheral 
neuropathy as secondary to diabetes mellitus, and not carpal 
tunnel syndrome.  Further, while the Veteran is competent to 
testify as to symptoms such as loss of grip strength and 
tingling in the hands which are non-medical in nature, he is 
not competent to render a medical diagnosis assigning the 
symptoms to one disability over another.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology that is not medical in nature); see also, 
Woehlaert v. Nicholson,  21 Vet. App. 456 (2007) (certain 
disabilities are not conditions capable of lay diagnosis).  

A review of the medical evidence reveals that the Veteran was 
diagnosed as having bilateral carpal tunnel syndrome after 
testing and various evaluations in 2004 and 2005.  It was not 
until the August 2007 VA examination that he was determined 
to have mild sensory peripheral neuropathy related to 
diabetes.  Accordingly, the Board finds that the assignment 
of noncompensable ratings prior to August 2007 are 
appropriate as there was no evidence of peripheral neuropathy 
in the upper extremities prior to that date, and because 
service connection has not been sought or granted for 
bilateral carpal tunnel syndrome.  The Veteran's subsequent 
statements cannot be accepted as competent evidence of the 
existence of peripheral neuropathy earlier than the medical 
testing reflecting that disability as there is nothing in the 
record to suggest that he has medical training that would 
allow him to render such a diagnosis.  

As of August 2007, the appropriate ratings for the Veteran's 
hand and wrist complaints are 10 percent for mild incomplete 
paralysis because there is no evidence of paralysis and the 
medical professionals who have examined the Veteran have 
consistently described his complaints as mild.  There also is 
no competent evidence to support a finding of moderate 
paralysis of the hands.  The Veteran's April 2008 testimony 
regarding his inability to work because of hand disabilities 
is contradicted by the medical and other evidence of record 
(however, as noted in the Introduction section above, an 
informal claim for TDIU is being referred to the RO for 
initial handling).  As noted above, treatment records show 
that the Veteran stopped working because of psychiatric 
complaints and returned to work in March 2008, which is in 
direct contradiction to his hearing testimony one month 
later.  Consequently, the Board finds that his testimony does 
not show a disability more severe than one characterized as 
mild in each hand.  As such, the Veteran's request for higher 
ratings for his upper extremity peripheral neuropathy is 
denied on a schedular basis (but, again, an informal claim 
for TDIU is being referred to the RO for handling).  

Legs and Feet

Paralysis of the sciatic nerve is rated under Diagnostic Code 
8520, also found at 38 C.F.R. § 4.124a.  A 10 percent rating 
is assigned when there is evidence of mild incomplete 
paralysis.  Higher ratings are assigned when there is 
evidence of moderate to severe incomplete paralysis and 
complete paralysis with no active movement in the muscles 
below the knee.

As noted above, the Veteran is competent to say that his legs 
have been numb and tingly for years, but the Board must also 
consider the objective medical evidence of record when 
determining one's level of disability.  The Veteran's 
assertions are probative evidence that is weighed in relation 
to the medical record.  Here, there is no evidence of the 
Veteran being limited by his lower extremity complaints and 
there is some question about whether he does, in fact, have 
peripheral neuropathy.  The first diagnosis of mild sensory 
peripheral neuropathy is dated in August 2007.

Following a complete review of the record evidence, the Board 
finds that the assignment of noncompensable ratings prior to 
August 2007 is appropriate as there was no evidence of 
paralysis in the lower extremities prior to that time.  
Indeed, there remains no evidence of muscle atrophy or other 
signs to corroborate the Veteran's assertions of numbness.  
As of August 2007, the appropriate ratings for the Veteran's 
foot complaints are 10 percent for mild incomplete paralysis 
because there is no evidence of paralysis and the medical 
professionals who have examined the Veteran have described 
his complaints as mild.  There is nothing in the record to 
suggest that the Veteran has a moderate or moderately severe 
foot disability.  Consequently, his request for higher 
ratings is denied on a schedular basis.

Extraschedular

As discussed above, the VA schedule of ratings will apply 
unless there are exceptional or unusual factors which would 
render application of the schedule impractical.  See Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. 
§ 3.321(b)(1) provides that, in exceptional circumstances, 
where the schedular evaluations are found to be inadequate, 
the Veteran may be awarded a rating higher than that 
encompassed by the schedular criteria.  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

Although the Veteran asserted in April 2008 that he was 
unemployed because of his peripheral neuropathy, he has not 
identified any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings, 
and the Board has been similarly unsuccessful.  The Veteran 
has not required frequent periods of hospitalization and 
treatment records are void of any finding of exceptional 
limitation due to peripheral neuropathy beyond that 
contemplated by the schedule of ratings.  While the record 
reflects that the Veteran has at times been unemployed 
because of his psychiatric problems, it does not support the 
recent contention that he stopped working because of his hand 
disability (but, as mentioned above, an informal claim for 
TDIU is being referred to the RO for handling).  

The Board does not doubt that limitation caused by numbness 
and tingling in the extremities has an adverse impact on 
employability; however, loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Because there is no evidence to suggest that the schedular 
rating criteria are inadequate to rate this Veteran's hand 
and foot disabilities, the Board finds that such criteria are 
adequate as they take into account the symptoms experienced 
by him.  The Board also finds that the evaluations assigned 
in this decision adequately reflect the clinically 
established impairments experienced by the Veteran and, 
therefore, referral for extraschedular consideration is not 
warranted.

ORDER

A 20 percent rating for hepatitis C is granted effective 
September 12, 2003, subject to the laws and regulations 
governing the award of monetary benefits.

A rating higher than 20 percent for hepatitis C is denied.

An initial compensable rating for peripheral neuropathy of 
the right upper extremity and a rating higher than 10 percent 
as of August 30, 2007, are denied.

An initial compensable rating for peripheral neuropathy of 
the left upper extremity and a rating higher than 10 percent 
as of August 30, 2007, are denied.

An initial compensable rating for peripheral neuropathy of 
the right lower extremity and a rating higher than 10 percent 
as of August 30, 2007, are denied.

An initial compensable rating for peripheral neuropathy of 
the left lower extremity and a rating higher than 10 percent 
as of August 30, 2007, are denied.




____________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


